Case:17-01530-jtg Doc #:136 Filed: 03/04/2020 Page 1 of 2

UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF MICHIGAN

In Re: SUSAN A. PENLAND CASE NO.: 17-01530 jtg
HON. JOHN T. GREGG

CHAPTER 13

 

EBTOR’S RES E TO TRUSTEE’S MOTION TO DISMI
Cc R 13 PROCEEDINGS AND NOTICE OF
MOTION UANT TO 11 U.S.C, 1307

NOW COMES the Debtor, by and through her attorneys, Startha Law Offices P.C. and
for her Response to Trustee’s Motion to Dismiss the Chapter 13 Proceedings and Notice of
Motion Pursuant to 11 U.S.C. 1307(c) says:

L. In response to the Trustee’s allegations that there has been a material default by the debtor
with respect to a term of a confirmed plan, the Debtor denies such allegation for reason
that such allegation is untrue.

2. In response to the Trustee’s allegations that plan payment arrears exist in the amount of
$11,698.00, and that the date of the last payment was 1/10/2020, the Debtor neither
admits nor denies such allegations because she lacks information to form a belief as to the
truth or falsity of such allegations. The Debtor further states that she is self-employed,
and that due to a business slowdown, she fell behind in her payments; but that she will
resume making her chapter 13 payments.

3. In response to the Trustee’s allegations that the plan exceeds 60 months, the Debtor
neither admits nor denies such allegations because she lacks information to form a belief
as to the truth or falsity of such allegations. The Debtor further states that to the extent
that the plan exceeds 60 months, the Debtor will file the appropriate amendment to bring
the play within 60 months.

4, In response to the Trustee’s allegations that the Debtor is not paying as scheduled, the
admits such allegations.
Case:17-01530-jtg Doc #:136 Filed: 03/04/2020 Page 2 of 2

WHEREFORE, Debtor respectfully requests:
1, That this Honorable Court deny the Trustee’s Motion to Dismiss the Chapter
13 Proceedings.
2, That Debtor have such other and further relief as shall be just and equitable in
the premises.

Dated: March 4, 2020

 
